Case: 20-1852    Document: 99     Page: 1    Filed: 10/12/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          TRAXCELL TECHNOLOGIES, LLC,
                Plaintiff-Appellant

                             v.

    SPRINT COMMUNICATIONS COMPANY LP,
   SPRINT SPECTRUM, LP, SPRINT SOLUTIONS,
      INC., VERIZON WIRELESS PERSONAL
             COMMUNICATIONS, LP,
               Defendants-Appellees

        TELENAV, INC., T-MOBILE USA, INC.,
                    Defendants
              ______________________

                   2020-1852, 2020-1854
                  ______________________

    Appeals from the United States District Court for the
 Eastern District of Texas in No. 2:17-cv-00718-RWS-RSP,
 Judge Robert Schroeder, III.
                  ______________________

                 Decided: October 12, 2021
                  ______________________

     WILLIAM PETERSON RAMEY, III, Ramey & Schwaller,
 LLP, Houston, TX, argued for plaintiff-appellant. Also rep-
 resented by JOHN PIERRE LAHAD, Susman Godfrey LLP,
 Houston, TX.

    BRIAN DAVID SCHMALZBACH, McGuireWoods LLP,
Case: 20-1852     Document: 99     Page: 2    Filed: 10/12/2021




 2                            TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


 Richmond, VA, argued for defendants-appellees Sprint
 Communications Company LP, Sprint Spectrum, LP,
 Sprint Solutions, Inc. Also represented by DAVID EVAN
 FINKELSON; TYLER VANHOUTAN, Houston, TX.

    JOSHUA C. KRUMHOLZ, Holland & Knight, LLP, Boston,
 MA, argued for defendant-appellee Verizon Wireless Per-
 sonal Communications, LP. Also represented by JACOB
 KEVIN BARON; KEVIN PAUL ANDERSON, Duane Morris LLP,
 Washington, DC.
                 ______________________

     Before PROST, O’MALLEY, and STOLL, Circuit Judges.
 PROST, Circuit Judge.
     Traxcell 1 sued Sprint 2 and Verizon 3 for infringement of
 four patents related to self-optimizing wireless networks
 and to navigation technology. After claim construction and
 discovery, the district court granted summary judgment for
 Sprint and Verizon. Traxcell appeals. For the reasons be-
 low, we agree with the district court’s claim construction.
 We also agree that under that construction, Traxcell failed
 to show a genuine issue of material fact as to infringement
 and that several of Traxcell’s claims are indefinite. We
 therefore affirm.
                         BACKGROUND
                               I
     This case involves four patents in the same family: U.S.
 Patent Nos. 8,977,284 (“the ’284 patent”), 9,510,320 (“the
 ’320 patent”), 9,642,024 (“the ’024 patent”), and 9,549,388



     1  Traxcell Technologies, LLC.
     2  Sprint Communications Company LP; Sprint Spec-
 trum, LP; and Sprint Solutions, Inc.
    3   Verizon Wireless Personal Communications, LP.
Case: 20-1852    Document: 99     Page: 3   Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                            3
 SPRINT COMMUNICATIONS COMPANY


 (“the ’388 patent”). All share a specification and a 2001
 priority date.
                             A
     The claims of three of the patents—the ’284, ’320, and
 ’024 patents—are related to self-optimizing network
 (“SON”) technology for making “corrective actions” to im-
 prove communications between a wireless device (for in-
 stance, a phone) and a network. The parties call these the
 “SON patents.” Claim 1 of the ’024 patent is representative
 (relevant limitations emphasized):
    1. A system including:
    one or more radio-frequency transceivers and an
    associated one or more antennas to which the ra-
    dio-frequency transceiver is coupled, wherein the
    one or more radio-frequency transceivers config-
    ured for radio-frequency communication with at
    least one mobile wireless communications device;
    and
    a computer coupled to the one or more radio-fre-
    quency transceivers programmed to locate the one
    or more mobile wireless communications devices
    and generate an indication of a location of the one
    or more mobile wireless communications devices,
    wherein the computer further receives and stores
    performance data of connections between the one
    or more mobile wireless communications devices
    and the radio-frequency transceiver along with the
    indication of location, wherein the computer refer-
    ences the performance data to expected perfor-
    mance data, wherein the computer determines at
    least one suggested corrective action in conformity
    with differences between the performance data and
    expected performance data in conjunction with the
    indication of location, wherein the computer fur-
    ther receives an error code from the radio-
Case: 20-1852     Document: 99     Page: 4    Filed: 10/12/2021




 4                            TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


     frequency transceiver, determines whether the er-
     ror code indicates a performance issue with respect
     to the connection between the one or more mobile
     wireless communications devices and the radio-fre-
     quency transceiver, and wherein the computer de-
     termines the at least one suggested corrective
     action in response to the error code.
     Claim 1 of the ’284 patent is similar but also includes a
 means-plus-function limitation that was disputed in this
 case (further emphasized):
     1. A wireless network comprising:
     a) at least two wireless devices, each said wireless
     device communicating via radio frequency signals;
     b) a first computer programmed to perform the
     steps of:
         1) locating at least one said wireless device
         on said wireless network and referencing
         performance of said at least one wireless
         device with wireless network known pa-
         rameters,
         2) routinely storing performance data and
         a corresponding location for said at least
         one wireless device in a memory;
     c) a radio tower adapted to receive radio frequency
     signals from, and transmit radio frequency signals
     to said at least one wireless device; wherein said
     first computer further includes means for receiving
     said performance data and suggest corrective ac-
     tions obtained from a list of possible causes for said
     radio tower based upon the performance data and
     the corresponding location associated with said at
     least one wireless device;
Case: 20-1852    Document: 99     Page: 5    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                               5
 SPRINT COMMUNICATIONS COMPANY


    d) wherein said radio tower generates an error code
    based upon operation of said at least one wireless
    device; and
    e) wherein said first computer is further pro-
    grammed to,
        1) receive said error code from said radio
        tower, and,
        2) selectively suggest a corrective action of
        said radio frequency signals of said radio
        tower in order to restrict processing of ra-
        dio frequency signals from at least one of
        said at least two wireless devices based
        upon said error code, and, whereby said
        first computer suggests said corrective ac-
        tion in order to improve communication
        with at least one said wireless device.
                              B
     Unlike the SON patents, the claims of the ’388 patent
 are directed to network-based navigation—namely, having
 the network, rather than a wireless device itself, determine
 the device’s location. The parties call the ’388 patent the
 “navigation patent.” Claim 1 is representative:
    1. A wireless communications system including:
    a first radio-frequency transceiver within a wire-
    less mobile communications device and an associ-
    ated first antenna to which the first radio-
    frequency transceiver is coupled, wherein the first
    radio-frequency transceiver is configured for radio-
    frequency communication with a wireless commu-
    nications network;
    a first processor within the wireless mobile commu-
    nications device coupled to the at least one first ra-
    dio-frequency transceiver programmed to receive a
    location of the wireless mobile communications
Case: 20-1852     Document: 99      Page: 6    Filed: 10/12/2021




 6                            TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


     device from the wireless communications network
     and generate an indication of a location of the wire-
     less mobile communications device with respect to
     geographic features according to mapping infor-
     mation stored within the wireless mobile commu-
     nications device, and wherein the processor
     displays to the user navigation information accord-
     ing to the location of the wireless mobile communi-
     cations device with respect to the geographic
     features and a destination specified by the user at
     the wireless mobile communications device;
     at least one second radio-frequency transceiver and
     an associated at least one second antenna of the
     wireless communications network to which the sec-
     ond radio-frequency transceiver is coupled; and
     a second processor coupled to the at least one sec-
     ond radio-frequency transceiver programmed to de-
     termine the location of the wireless mobile
     communications device, wherein the second proces-
     sor selectively determines the location of the wire-
     less mobile communications device dependent on
     the setting of preference flags, wherein the second
     processor determines the location of the wireless
     mobile communications device if the preference
     flags are set to a state that permits tracking of the
     user of the wireless mobile communications device
     and communicates the location of the wireless mo-
     bile communications device to the first processor
     via the second radio-frequency transmitter, and
     wherein the second processor does not determine
     and communicate the location of the wireless mo-
     bile communications device if the preference flags
     are set to a state that prohibits tracking of the wire-
     less mobile communications device.
Case: 20-1852    Document: 99      Page: 7   Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                             7
 SPRINT COMMUNICATIONS COMPANY


                              II
      Traxcell asserted against Verizon the ’284, ’024, and
 ’388 patents. 4 For the ’284 and ’024 SON patents, Trax-
 cell’s allegations involve Verizon’s implementation of Er-
 icsson’s self-organizing network technology—the so-called
 Ericsson C-SON. And for the ’388 patent, Traxcell points
 to Verizon mobile devices using VZ Navigator or Google
 Maps (made by Comtech and Google, respectively).
      Traxcell also asserted these same patents, plus the
 ’320 patent, against Sprint. 5 For the asserted SON claims
 of the ’284, ’024, and ’320 patents, Traxcell’s infringement
 allegations involve Sprint’s use of Samsung’s distributed
 self-optimizing network technology—the so-called Sam-
 sung dSON. And for the ’388 patent, Traxcell’s infringe-
 ment allegations concern Sprint mobile devices loaded with
 Google Maps.
                             III
     The magistrate judge entered a claim-construction or-
 der on April 15, 2019, under which claims 1–11 of the
 ’284 patent were indefinite. After claim construction,
 Sprint and Verizon separately moved for summary judg-
 ment of noninfringement on the remaining claims.




    4     Traxcell appeals determinations related to
 claims 1–10 of the ’284 patent; claims 1, 6–11, and 17–22
 of the ’024 patent; and claims 1–11 and 21 of the ’388 pa-
 tent.
     5    Traxcell appeals determinations related to
 claims 1–12 of the ’284 patent; claims 1, 6–11, and 17–22
 of the ’024 patent; claims 1–6 of the ’320 patent; and
 claims 1–11 and 21 of the ’388 patent.
Case: 20-1852    Document: 99      Page: 8    Filed: 10/12/2021




 8                            TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


 Adopting the magistrate judge’s recommendations, the dis-
 trict court granted both motions. 6
     Traxcell appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
     The district court granted summary judgment for de-
 fendants Sprint and Verizon in light of its construction of
 several claim terms. Traxcell appeals both the claim con-
 structions and the noninfringement determinations that
 flow from them.
     “We review claim construction based on intrinsic evi-
 dence de novo and review any findings of fact regarding ex-
 trinsic evidence for clear error.”         SpeedTrack, Inc.
 v. Amazon.com, 998 F.3d 1373, 1378 (Fed. Cir. 2021). And
 we review the district court’s summary judgment de novo
 under the law of the regional circuit—here the Fifth Cir-
 cuit. Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd.,
 955 F.3d 1317, 1324–25 (Fed. Cir. 2020). Summary judg-
 ment is proper “if the movant shows that there is no genu-
 ine dispute as to any material fact and the movant is
 entitled to judgment as a matter of law.” Fed. R. Civ.
 P. 56(a). We “view[] all evidence in the light most favorable
 to the nonmoving party and draw[] all reasonable infer-
 ences in that party’s favor.” Kariuki v. Tarango, 709 F.3d
 495, 501 (5th Cir. 2013) (quoting Pierce v. Dep’t of the Air
 Force, 512 F.3d 184, 185 (5th Cir. 2007)). But “the non-
 movant can’t defeat summary judgment with conclusory al-
 legations, unsupported assertions, or only a scintilla of


     6   For simplicity, and because the district judge
 adopted the magistrate judge’s orders and recommenda-
 tions as the opinion of the court, we refer to “the district
 court” in discussing the underlying determinations,
 whether first made by the magistrate judge or the district
 judge.
Case: 20-1852     Document: 99     Page: 9    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                               9
 SPRINT COMMUNICATIONS COMPANY


 evidence.” Batiste v. Lewis, 976 F.3d 493, 500 (5th Cir.
 2020).
     Summary judgment was based on several grounds.
 First, claim 12 of the ’284 patent was not infringed because
 Traxcell hadn’t met the “way” prong of the function-way-
 result test in asserting an infringing structural equivalent
 to a means-plus-function limitation. Second, Traxcell
 hadn’t shown a genuine dispute about either the “location”
 limitation (present in every asserted SON patent claim) or
 the “first computer” and “computer” limitations (present in
 most asserted SON patent claims). As to claim 1 of the
 ’284 patent, the district court held it indefinite for failure
 to disclose sufficient structure for a means-plus-function
 limitation. And as to the ’388 patent, Traxcell couldn’t
 show that the accused technology determined a wireless
 device’s location on the network itself, as claimed, rather
 than on the device. Traxcell appeals this all. We address
 each issue in turn.
                               I
     As to claim 12 of the ’284 patent, the district court
 granted summary judgment of noninfringement because
 there was no genuine dispute that Sprint’s accused system
 did not meet that claim’s means-plus-function limitation. 7
 That is, Traxcell asserted an infringing structural equiva-
 lent but fell short under the “way” prong of the function-
 way-result test. We agree with the district court.
                               A
     First, we address claim construction. The parties
 agreed that claim 12 includes a means-plus-function limi-
 tation: a “means for receiving said performance data and
 corresponding locations from said radio tower and correct-
 ing radio frequency signals of said radio tower.” J.A. 37.



     7   Traxcell did not assert claim 12 against Verizon.
Case: 20-1852    Document: 99      Page: 10    Filed: 10/12/2021




 10                           TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


 The corresponding function is “receiving said performance
 data and corresponding locations from said radio tower and
 correcting radio frequency signals of said radio tower.”
 J.A. 37. And the corresponding structure is an algorithm
 that Traxcell identified from the specification. J.A. 37 (cit-
 ing ’284 patent Figs. 38-A, 38-B, 38-C; id. at col. 54 l. 21–
 col. 55 l. 41). This construction is undisputed on appeal.
                               B
     Next, we address infringement. Traxcell argues that
 Sprint’s accused technology includes a structural equiva-
 lent to the disclosed structure under the function-way-re-
 sult test. The district court disagreed, reasoning that
 Traxcell failed to establish that the accused technology op-
 erates in substantially the same “way.”
     Under the function-way-result test, “[l]iteral infringe-
 ment of a means-plus-function claim limitation requires
 that the relevant structure in the accused device perform
 the identical function recited in the claim and be identical
 or equivalent to the corresponding structure in the specifi-
 cation.” Applied Med. Res. Corp. v. U.S. Surgical Corp.,
 448 F.3d 1324, 1333 (Fed. Cir. 2006). “Once the relevant
 structure in the accused device has been identified, a party
 may prove it is equivalent to the disclosed structure by
 showing that the two perform the identical function in sub-
 stantially the same way, with substantially the same re-
 sult.” Id.
     The district court held that Traxcell had not offered
 sufficient evidence that Sprint’s system contained the
 structure required for the means-plus-function element.
 J.A. 109, 119–23. As it observed, the identified structure
 from the specification is a “very detailed” algorithm.
 J.A. 120. That algorithm includes numerous steps neces-
 sary for its function. J.A. 122. But Traxcell neglected to
 address a significant fraction of that structure. Indeed,
 Traxcell’s infringement expert instead discussed the ac-
 cused technology at only a generalized level and didn’t at
Case: 20-1852    Document: 99      Page: 11   Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                             11
 SPRINT COMMUNICATIONS COMPANY


 all discuss at least nine entire steps of the algorithm—fo-
 cusing on function and results but eliding the way those
 results are achieved. J.A. 121–22. Accordingly, Traxcell
 didn’t provide enough evidence for a reasonable jury to con-
 clude that the accused structure performs the claimed
 function in “substantially the same way” as the disclosed
 structure. See Kemco Sales, Inc. v. Control Papers Co., Inc.,
 208 F.3d 1352, 1364–65 (Fed. Cir. 2000) (affirming sum-
 mary judgment of noninfringement, both literally and un-
 der doctrine of equivalents, where “way” and “result” were
 not substantially the same as claimed means-plus-function
 structure).
     We agree with the district court’s thorough analysis.
 Showing identical function is not enough for literal in-
 fringement of a means-plus-function claim—Traxcell must
 also provide evidence of identical or equivalent structure.
 Here it did not, and so summary judgment was proper.
                              II
     We move next to the “location” limitation. All asserted
 claims of the ’284 and ’320 patents include the term “loca-
 tion.” The parties stipulated that the term meant a “loca-
 tion that is not merely a position in a grid pattern.” The
 court granted summary judgment of noninfringement un-
 der that construction to Sprint and Verizon. For the rea-
 sons below, we agree.
                              A
     First, we address claim construction. In the related
 Nokia case, the construction of “location” in these claims
 was disputed at the district court. See Traxcell Techs., LLC
 v. Nokia Sols. & Networks Oy, No. 20-1440, slip op. at 6–7
 (Fed. Cir. Oct. 12, 2021) (“Nokia”). Not so here. Instead,
 the parties agreed that “location” means “location that is
 not merely a position in a grid pattern.” J.A. 12–13, 68,
 101. The district court accepted that construction; the
Case: 20-1852    Document: 99      Page: 12    Filed: 10/12/2021




 12                           TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


 parties proceeded through discovery and briefing accord-
 ingly. And under that construction, Traxcell lost.
     Now Traxcell insists in retrospect that this construc-
 tion was wrong. But having stipulated to it, Traxcell can-
 not pull an about-face. Traxcell suggests that it preserved
 the issue because it contested the term in the related Nokia
 case and claim construction “should be applied consistently
 between related cases.” Reply Br. 15 (capitalization nor-
 malized). We are unconvinced. At any rate, for the reasons
 we explained in the Nokia appeal, the stipulated-to con-
 struction is correct. See Nokia, slip op. at 6–7.
                               B
     Next, we address infringement. The independent
 claims of the SON patents all require sending, receiving,
 generating, storing, or using the “location” of a wireless de-
 vice. The district court concluded that Traxcell hadn’t
 shown that the accused technologies use a “location” as
 construed by the court, such that summary judgment was
 proper. See J.A. 117–19, 173–74, 176 (Sprint), 73–77,
 163–64, 165 (Verizon). For the reasons below, we agree.
                               1
     The district court found that Traxcell had failed to cre-
 ate a genuine issue about whether Sprint’s accused tech-
 nology (i.e., the Sprint LTE Service Manager, or “LSM”)
 sends, receives, generates, stores, or uses “location” as con-
 strued.
     First, Traxcell had argued that the LSM used location
 in the form of a device’s cell or sector to make adjustments.
 But the district court concluded that using information
 about a device’s “cell or sector” amounted to using merely
 a position in a grid pattern. See J.A. 173–74; see also
 J.A. 117. We agree.
     Traxcell also insisted that the LSM generates a device’s
 location through an alphabet soup of approaches, including
Case: 20-1852    Document: 99      Page: 13    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                              13
 SPRINT COMMUNICATIONS COMPANY


 “(1) receiving and collecting UE-referenced network and
 device performance measurements from the Minimization
 of Drive Tests (‘MDT’) Reports and UE Measurement Re-
 ports[,] (2) Observed Time Distance of Arrival (‘OTDOA’),
 (3) call trace analysis, (4) the GUI in the NV 4.0 Release,
 (5) the collection of Cell ID, (6) throughput, and through
 (7) Received Signal Strength Indication (‘RSSI’), Received
 Signal Received Power (‘RSRP’), dropped calls, and the
 like.” J.A. 118. The district court concluded, and we agree,
 that Traxcell’s arguments on this front amounted to “con-
 clusory statement[s] . . . without any analysis to support”
 them. E.g., J.A. 118. That is, Traxcell didn’t explain how
 any of these approaches match up to the court’s claim con-
 struction, how the approaches are actually used in the ac-
 cused technology, and how the approaches would meet
 other limitations of the claims. See Novartis Corp. v. Ben
 Venue Labs., Inc., 271 F.3d 1043, 1054 (Fed. Cir. 2001) (af-
 firming summary judgment of noninfringement because
 patentee did not meet “obligation to set forth the detailed
 basis of its evidence such that the district court could eval-
 uate whether it could support a finding of infringement”)
 (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
 475 U.S. 574, 586 (1986)). The same is true of Traxcell on
 appeal. Traxcell’s unexplained listing of accused elements
 that purportedly send, receive, generate, store, or use a
 wireless device’s location is insufficient to create a genuine
 issue of material fact.
                               2
     The district court also found that Traxcell had failed to
 create a genuine issue of material fact about whether Ver-
 izon’s accused technology (i.e., the Ericsson C-SON) uses
 “location” as construed.
     First, the court rejected Traxcell’s argument that the
 accused technology uses “location” because it collects “in-
 formation regarding the distance of devices from a base sta-
 tion.” That is, according to Verizon’s unrebutted evidence,
Case: 20-1852    Document: 99      Page: 14    Filed: 10/12/2021




 14                           TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


 the Ericsson C-SON “doesn’t get location data,” but rather
 simply gets information “to calculate distance” to base sta-
 tions. E.g., J.A. 5572; see also J.A. 5560–61, 5571, 5577.
 And location and distance from a point are different, the
 court concluded. J.A. 73–74, 163–64. We agree.
      Second, the court rejected Traxcell’s arguments that
 the accused technology determines which sector or cell a
 device falls within, thereby constituting a “location.” The
 court found that the evidence only shows that the accused
 technology determines a device’s position within a grid.
 J.A. 164. And Verizon’s unrebutted evidence confirms
 this—as the district court explained, the accused technol-
 ogy “does not provide a specific location for any individual
 device, but only places the device into a pre-defined area
 and then makes decisions based on the area that the device
 falls into.” J.A. 76. This was consistent with Traxcell’s ex-
 pert’s statements, which likened the sector-and-cell “bins”
 to a grid. See J.A. 5537. 8 Again, we agree with the district
 court. See Profectus Tech. LLC v. Huawei Techs. Co.,
 823 F.3d 1375, 1382–83 (Fed. Cir. 2016) (affirming sum-
 mary judgment of noninfringement in light of unrebutted
 evidence). Sectors and cells, as the parties use them, are
 “merely a position within a grid pattern.” See J.A. 73–75.
 And even if a “sector” (i.e., an angle-plus-distance subset of
 a cell) were more than a grid-pattern position, the district
 court observed that there is no evidence that the Ericsson
 C-SON actually uses sector data in this way. See J.A. 76.




      8  Traxcell points to other contrary statements by the
 same expert, but, as Verizon points out, that evidence
 seems to be from another case entirely (one not even involv-
 ing the Ericsson C-SON). See Appellant’s Br. 60 & nn.242–
 43; Verizon Br. 21–22. We agree with Verizon that it is
 puzzling how it could be error for the district court not to
 account for this evidence.
Case: 20-1852    Document: 99       Page: 15   Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                             15
 SPRINT COMMUNICATIONS COMPANY


     Beyond all this, the court also rejected Traxcell’s reci-
 tation of a “long list of various types of data that the ac-
 cused products allegedly use without explaining how using
 that . . . data would satisfy the claim construction.”
 J.A. 164. That is, Traxcell didn’t link its citations to the
 claims and left its evidence unexplained. Traxcell has done
 the same on appeal—insisting in a conclusory fashion that
 the district court overlooked various pieces of evidence but
 not explaining the role of that evidence in its infringement
 theory as to the Ericsson C-SON. Again, that is not enough
 to meet Traxcell’s burden.
     We agree with the district court. Traxcell did not cre-
 ate a genuine dispute of material fact that Verizon’s ac-
 cused technology uses “location.”
                              III
     Next we move to the “first computer” and “computer”
 limitations, which are in all the asserted claims of the SON
 patents except claim 6 of the ’024 patent and those depend-
 ing from it. These terms are paired throughout with vari-
 ous functions. Construing those terms to require that a
 single computer be capable of performing the recited func-
 tions, the district court concluded that Traxcell hadn’t
 shown that the accused technology met those limitations,
 and that summary judgment for the defendants was
 proper. For the reasons below, we agree.
                              A
     First, we address claim construction. In short, we
 agree with the district court. This construction was also at
 issue in the parallel Nokia case. See Nokia, slip op. at 10–
 13. And as we explained in that case, a “first computer” or
 a “computer” means a single computer. Id. So too here.
                              B
      Next, we turn to infringement. As explained above, the
 “first computer” and “computer” terms are paired with
Case: 20-1852    Document: 99     Page: 16    Filed: 10/12/2021




 16                           TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


 various functions. For example, claim 1 of the ’024 patent
 requires that “a computer” not only be “programmed to lo-
 cate” one or more mobile devices but also to “further re-
 ceive[] and store[] performance data,” to “reference[] the
 performance data,” to “further receive[] an error code,” and
 to “determine[]” “at least one suggested corrective action in
 response to the error code.”
     For both Sprint and Verizon, the district court deter-
 mined that Traxcell hadn’t shown a genuine issue of mate-
 rial fact that these limitations were met. For the reasons
 below, we agree.
                              1
      As to Sprint, the court concluded that Traxcell had
 failed to show a genuine dispute of material fact that the
 accused technology uses a single computer capable of meet-
 ing each of the claim limitations. J.A. 110–14.
     The accused Samsung dSON system operates with
 Sprint’s wireless network across Sprint’s LSM, Operating
 Support Systems (“OSSs”), and various base stations (or
 “eNodeBs”). The LSM configures and manages network el-
 ements—such as the eNodeBs—and works with other sys-
 tems like the OSS to manage network functionality. The
 OSSs are operating systems that interact with the
 eNodeBs and work with both the LSM and the eNodeB to
 execute the SON functionality. The Samsung dSON is
 “distributed”: that is, its functions are spread among many
 computers in the LSM, OSSs, and eNodeBs.
      Traxcell didn’t generally dispute those facts. Instead,
 Traxcell argued broadly that the LSM server and every
 computer at an eNodeB each also constitutes a single com-
 puter that would be able to meet all the limitations of the
 claims. See J.A. 110. But Traxcell didn’t particularize
 those conclusory assertions with specific evidence and ar-
 guments. The district court concluded that Traxcell had
 failed to show how either the LSM or the computer at the
Case: 20-1852    Document: 99      Page: 17    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                              17
 SPRINT COMMUNICATIONS COMPANY


 eNodeB could independently perform each of the claimed
 functions. J.A. 110–11. To the contrary, the only reasona-
 ble conclusion from the evidence was that the LSM and
 eNodeBs must work together to conduct most operations,
 requiring multiple computers. J.A. 110–11.
     Traxcell argues that it “presented substantial evidence
 that the LSM was capable of performing the required func-
 tions.” See Appellant’s Br. 48. On appeal, it reproduces
 four pages from its district-court briefing that it says
 weren’t addressed on this point. See Appellant’s Br. 48
 (quoting J.A. 8313–16); see also Reply Br. 18–21. To be
 sure, those pages include an army of citation footnotes
 crouching in a field of jargon. What they lack is explana-
 tion. As an initial matter, we disagree that the district
 court ignored this evidence. To the contrary, the district
 court spent five pages discussing Traxcell’s evidence. See
 J.A. 110–14. And Traxcell’s showing is simply too unex-
 plained and too conclusory to meet the summary-judgment
 standard.
                               2
     As to Verizon, the district court again concluded that
 Traxcell had failed to show a genuine dispute of material
 fact about the “first computer” or “computer” limitation.
 J.A. 71–72, 162–63.
     The accused Ericsson C-SON system is, like the Sam-
 sung dSON, distributed across many computers. Traxcell
 doesn’t dispute this fundamental point. Instead, it points
 to a part of the system—the so-called SON Portal—and ar-
 gues that it is a single computer that satisfies the limita-
 tions. See Appellant’s Br. 55–56.
     But the SON Portal is only an interface. It doesn’t per-
 form all the functions itself—rather, it collects their output
 from other computers for the convenience of the user. Ver-
 izon provided unrebutted evidence that the accused func-
 tionalities were carried out by other computers within the
Case: 20-1852    Document: 99       Page: 18    Filed: 10/12/2021




 18                            TRAXCELL TECHNOLOGIES, LLC v.
                             SPRINT COMMUNICATIONS COMPANY


 Ericsson-CSON, being spread across the SON Data Gate-
 way, the SON Application Server, and the SON Implemen-
 tation Server. Traxcell argued to the district court that the
 SON Portal “controls and displays the individual services”
 of the other servers, and that through it a “user can control
 and execute all SON functions.” See J.A. 72. But that isn’t
 enough. That a user can execute all the functions through
 the SON Portal doesn’t mean that the SON Portal itself is
 capable of performing the claimed functions. What’s miss-
 ing is a showing that the SON Portal is a single computer
 that is capable of performing the claimed functions.
     To be sure, Traxcell has cited swaths of documents. See
 Appellant’s Br. 54–57 (arguing that “Traxcell’s briefing
 was slammed full” of “volumes upon volumes” of evidence).
 But it failed to link those documents to the SON Portal or
 to explain how those documents support its infringement
 theory. It didn’t do so at the trial court, and it didn’t do so
 here. In conclusion, we agree that summary judgment of
 noninfringement based on this limitation was proper.
                               3
     Traxcell’s remaining infringement arguments on ap-
 peal rely on the doctrine of equivalents. But as we con-
 cluded in the Nokia case, Traxcell surrendered multiple-
 computer equivalents during prosecution of these patents.
 See Nokia, slip op. at 11–16. Accordingly, we agree with
 the district court that the doctrine of equivalents is una-
 vailable for Traxcell to assert infringement by the use of
 multiple computers to meet the “first computer” or “com-
 puter” limitations.
                               IV
     Next, we turn to indefiniteness. Claim 1 of the ’284 pa-
 tent was held to be indefinite on two grounds: (1) lack of
 reasonable certainty about which “wireless device” the
 term “at least one said wireless device” referred to,
 J.A. 26–27, 143–44, and (2) lack of an adequate supporting
Case: 20-1852    Document: 99      Page: 19    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                              19
 SPRINT COMMUNICATIONS COMPANY


 structure in the specification for the claim’s means-plus-
 function limitation, J.A. 32–37, 144–45, 154–55.
     Claim 1 of the ’284 patent was previously held indefi-
 nite in the Nokia case. See J.A. 966–67, 971 (Markman or-
 der of January 2019). Traxcell did not appeal that
 determination and is, of course, precluded from asserting
 that original claim. But the indefiniteness issue also per-
 tains to a purportedly corrected version of that claim,
 which we address below.
      After the Nokia claim construction order, Traxcell filed
 a certificate of correction of claim 1 and sought leave to
 amend its complaint to assert the corrected claim. See
 J.A. 59, 2077–78. Traxcell argued that even if its original
 claim 1 was indefinite, it had cured that problem with its
 correction. Leave to amend, however, was denied as not
 only prejudicial to Sprint and Verizon but also futile.
 J.A. 59–61. That is, even if the certificate would correct the
 first indefiniteness ground, it wouldn’t touch the second.
 See J.A. 33–37, 60. As we discuss next, we agree that as-
 serting the corrected claim would be futile because it would
 remain indefinite for a reason unrelated to the correction.
      Here, both the original and corrected claim 1 include a
 “means for receiving said performance data and sug-
 gest[ing] corrective actions obtained from a list of possible
 causes for said radio tower based upon the performance
 data and the corresponding location associated with said at
 least one wireless device” (emphases added). Traxcell
 agreed that this is a means-plus-function term. J.A. 32.
 The district court identified the function to be suggesting
 corrective actions that were based on location. J.A. 34–35.
 As the corresponding structure in the specification, Trax-
 cell pointed to the same algorithm that it did for the similar
 means-plus-function limitation of claim 12. See supra p. 10.
     A means-plus-function claim is indefinite if the specifi-
 cation fails to disclose adequate corresponding structure to
 perform the claimed function. Williamson v. Citrix Online,
Case: 20-1852    Document: 99      Page: 20    Filed: 10/12/2021




 20                           TRAXCELL TECHNOLOGIES, LLC v.
                            SPRINT COMMUNICATIONS COMPANY


 LLC, 792 F.3d 1339, 1351–52 (Fed. Cir. 2015). That was
 the case here. After considering the algorithm that Trax-
 cell identified, the district court concluded that none of the
 cited passages of the specification disclose correction based
 on location data, as claimed. J.A. 36–37, 144–45. It ob-
 served that Traxcell had not explained how that structure
 in the specification actually provides location-based correc-
 tive actions but had instead offered speculation about how
 location data might be used. J.A. 36–37, 144–45. And it
 emphasized that “Traxcell’s explanation of the figure and
 specification provide ‘nothing more than a restatement of
 the function, as recited in the claim.’” J.A. 145 (quoting
 Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340
 (Fed. Cir. 2008)).
       Traxcell first argues that the claimed corrective action
 need not be based on location at all but rather need only
 “correspond” to it. Appellant’s Br. 33–35. We disagree in
 view of the claim language: the correction is “based upon
 . . . location.” Traxcell then argues that the specification
 discloses location-based correction anyway. Appellant’s
 Br. 35–36; Reply Br. 13–14. These arguments, like those
 presented to the district court, are much too vague and
 speculative. At most, Traxcell has shown that some soft-
 ware in the identified structure receives some location data
 as part of a larger “case file.” And although Traxcell
 demonstrated that the structure makes corrections based
 on other performance data, it hasn’t shown that any correc-
 tions are made using location.
      We agree with the district court. The specification
 lacks the necessary structure for claim 1’s means-plus-
 function limitation, and so the corrected claim remains in-
 definite. Allowing Traxcell to assert the corrected claim
 would be futile. The district court therefore did not abuse
 its discretion in denying leave to amend.
Case: 20-1852    Document: 99     Page: 21    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                             21
 SPRINT COMMUNICATIONS COMPANY


                              V
     Last, we turn to the district court’s judgment of nonin-
 fringement of the ’388 patent.
     Although the ’388 patent shares a specification with
 the SON patents, its claims are not about optimizing a
 wireless network but are instead about providing naviga-
 tion information from a wireless network to a mobile de-
 vice. Specifically, the claims require that the device’s
 location is (1) determined on the network, (2) communi-
 cated to the device, and (3) used to display navigation in-
 formation. J.A. 123–24.
     The district court determined that, for each accused
 technology, Traxcell had not shown that this limitation was
 met under the summary-judgment standard. As explained
 below, we agree with the district court.
                              A
     As to Sprint, the relevant accused products are phones
 sold by Sprint loaded with Google Maps and using Sprint’s
 wireless network. The court concluded that Traxcell hadn’t
 shown, for purposes of summary judgment, that the net-
 work, as opposed to the device, determines a device’s loca-
 tion. See J.A. 123–24, 129–32, 172.
      For its part, Sprint offered evidence from Google’s cor-
 porate representatives that Google Maps never receives a
 mobile device’s location from the network—instead, the de-
 vice determines its own location. E.g., J.A. 130, 6643,
 6645–46, 6649. Traxcell identifies no evidence specifically
 rebutting this point. Instead, it argues that Google Maps
 needs to use data from the network (GPS information, cell
 tower information, and the like) to determine location. But
 it is not data from the network that the claims require. It
 is that the network itself determines location and trans-
 mits the location to the device. And Traxcell has not shown
 that the network does so with anything but broad and con-
 clusory scattershot assertions. See J.A. 130–31 (rejecting
Case: 20-1852    Document: 99      Page: 22     Filed: 10/12/2021




 22                            TRAXCELL TECHNOLOGIES, LLC v.
                             SPRINT COMMUNICATIONS COMPANY


 arguments as conclusory and unsupported). True, at vari-
 ous points Traxcell includes footnotes citing documents or
 other evidence. E.g., Appellant’s Br. 44. But, continually,
 Traxcell fails to adequately explain the link between the
 cited evidence and its infringement theory.
     In part, Traxcell argues that Google’s evidence is only
 about some ways of location determination—and that there
 are other ways of finding a phone. But as observed by the
 district court, Traxcell referenced these alternative ap-
 proaches “without explaining within its briefing how those
 approaches are actually utilized within the accused sys-
 tems” and how the other limitations would be met “when
 using the specified form of location.” J.A. 118.
     We agree with the district court; this is not enough to
 establish a genuine dispute of material fact. Traxcell has
 not made the showing it needs to withstand summary judg-
 ment.
                               B
    As to Verizon, the relevant accused products are
 phones using either VZ Navigator or Google Maps.
     Traxcell’s proof problems for Verizon generally parallel
 those for Sprint. As with the accused Sprint technology,
 the district court found that Traxcell had failed to provide
 evidence that the network itself determined the device’s lo-
 cation. J.A. 81–82. In contrast, Verizon offered evidence
 that the accused products determine location on the device
 itself. E.g., J.A. 2137–38, 2171. And again, Traxcell points
 to nothing specifically rebutting this evidence.
      Instead, Traxcell argues that location is also deter-
 mined by Verizon’s network through a handful of other
 techniques. See Appellant’s Br. 37–40. In doing so, Trax-
 cell serves up a platter of footnotes and insists that the dis-
 trict court just didn’t consider all its evidence. E.g.,
 Appellant’s Br. 37–41 & n.131. But again, Traxcell fails to
 provide the critical link from evidence to infringement. As
Case: 20-1852     Document: 99       Page: 23    Filed: 10/12/2021




 TRAXCELL TECHNOLOGIES, LLC v.                                 23
 SPRINT COMMUNICATIONS COMPANY


 the magistrate judge and district court explained, Trax-
 cell’s conclusory efforts fell short. It “cite[d] to lengthy doc-
 uments without specifying the specific portions of those
 documents that were relevant and without explaining how
 those documents actually showed that the network deter-
 mines a location.” J.A. 94. And its “briefing consisted
 largely of conclusory statements and included citations,
 typically spanning hundreds of pages, to a large number of
 documents without any explanation for how those docu-
 ments supported its conclusory statements.” J.A. 166–67.
      Accordingly, we agree with the district court that Trax-
 cell has not made the showing needed to withstand sum-
 mary judgment.
                                VI
     Finally, we note that Sprint and Verizon have argued
 that many of Traxcell’s arguments have been forfeited
 through failure to timely raise them at the trial court, or
 for other reasons. We need not reach the forfeiture issues,
 however, because we agree with the district court and dis-
 agree with Traxcell on the merits. See Immunex Corp.
 v. Sanofi-Aventis U.S. LLC, 977 F.3d 1212, 1216 (Fed. Cir.
 2020); TEK Glob., S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d
 777, 787 (Fed. Cir. 2019).
                          CONCLUSION
     We have considered Traxcell’s remaining arguments
 but find them unpersuasive. For the reasons we have ex-
 plained, we affirm.
                          AFFIRMED